Order entered May 16, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01262-CR

                           ANTHONY PAZ TORRES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-76860-P

                                          ORDER
       Before the Court is appellant’s May 10, 2019 motion to complete the record and reset the

briefing timetable. Appellant’s motion is GRANTED.

       The reporter’s record submitted by court reporter Laura Weed contains only a portion of

the sentencing hearing that began on September 17, 2018. Appellant believes that the remaining

portion of the sentencing hearing took place on September 18, 2018, and that the missing portion

may have been taken by Official Court Reporter Lisabeth Kellett.

       We ORDER Official Court Reporter Lisabeth Kellett and court reporter Laura Weed to

determine which court reporter reported the missing portion of the sentencing hearing from

September 18, 2019, and to file, within THIRTY days of the date of this order, a supplemental
reporter’s record that includes the remaining portion of the sentencing hearing not filed already

with the reporter’s record.

         We EXTEND the time to file appellant’s brief until SIXTY days from the date of this

order.

         We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Official Court Reporter Lisabeth Kellett, court reporter Laura Weed, and to

counsel for the parties.


                                                    /s/    BILL PEDERSEN, III
                                                           JUSTICE